Exhibit 10.1

 

AMICUS THERAPEUTICS, INC.

$100,000,000 OF SHARES

 

COMMON STOCK (PAR VALUE $0.01 PER SHARE)

 

SALES AGREEMENT

 

February 26, 2016

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Amicus Therapeutics, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through Cowen, acting as agent and/or principal, shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), having an aggregate
offering price of up to $100,000,000; provided, however, that the Company will
ensure that the aggregate amount of shares of Common Stock issued pursuant to
this Agreement shall not exceed 24,917,067 shares of Common Stock (the
“Offering”).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance.  The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared or deemed
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Common Stock.

 

The Company will file, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3,
including a prospectus specifically relating to the Offering (the “Offering
Prospectus”), including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company will furnish to Cowen, for use by Cowen, copies
of the prospectus included as part of such registration statement, as
supplemented by any prospectus supplement, relating to the Offering.  Except
where the context otherwise requires, such registration statement, as amended
when it became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below)

 

--------------------------------------------------------------------------------


 

subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.”  The Offering Prospectus, including all documents incorporated
therein by reference, included in the Registration Statement, as it may be
supplemented by a prospectus supplement, in the form in which such prospectus
and/or prospectus supplement have most recently been filed by the Company with
the Commission pursuant to Rule 424(b) under the Securities Act, together with
any “issuer free writing prospectus,” as defined in Rule 433 of the Securities
Act (“Rule 433”), relating to the Offering that (i) is required to be filed with
the Commission by the Company or (ii) is exempt from filing pursuant to
Rule 433(d)(5)(i), in each case in the form filed with the Registration
Statement or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g), is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System or Interactive Data Electronic Applications (collectively
“IDEA”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell the Common Stock hereunder (each, a “Placement”), it
will notify Cowen by email notice (or other method mutually agreed to in writing
by the parties) (a “Placement Notice”) containing the parameters in accordance
with which it desires the Common Stock to be sold, which shall at a minimum
include the number of shares of Common Stock to be issued (the “Placement
Shares”), the time period during which sales are requested to be made, any
limitation on the number of Common Stock that may be sold in any one Trading Day
(as defined in Section 3) and any minimum price below which sales may not be
made, a form of which containing such minimum sales parameters necessary is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 2 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from Cowen set forth on Schedule 2, as such
Schedule 2 may be amended from time to time. The Placement Notice shall be
effective upon receipt by Cowen unless and until (i) in accordance with the
notice requirements set forth in Section 4, Cowen declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company suspends or terminates the
Placement Notice, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 11.  The amount of
any discount, commission or other compensation to be paid by the Company to
Cowen in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3.  It is expressly acknowledged
and agreed that neither the Company nor Cowen will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to Cowen and

 

2

--------------------------------------------------------------------------------


 

Cowen does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein.  In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control. For the avoidance of
doubt, the Company will not issue any Placement Notices prior to the
Registration Statement becoming effective.

 

3.                                      Sale of Placement Shares by Cowen. 
Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, Cowen, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable state and federal
laws, rules and regulations and the rules of the Nasdaq Stock Market, Inc.
(“Nasdaq”) to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  Cowen will
provide written confirmation to the Company (including by email correspondence
to each of the individuals of the Company set forth on Schedule 2, if receipt of
such correspondence is actually acknowledged by any of the individuals to whom
the notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the volume-weighted average price of the
Placement Shares and the Net Proceeds (as defined below) payable to the
Company.  Cowen may sell Placement Shares by any method permitted by law deemed
to be an “at the market” offering as defined in Rule 415 of the Securities Act,
including without limitation sales made through Nasdaq, on any other existing
trading market for the Common Stock or to or through a market maker.  If
expressly authorized by the Company in a Placement Notice, Cowen may also sell
Placement Shares in negotiated transactions.  Notwithstanding the provisions of
Section 6(dd), Cowen shall not purchase Placement Shares for its own account as
principal unless expressly authorized to do so by the Company in a Placement
Notice.  The Company acknowledges and agrees that (i) there can be no assurance
that Cowen will be successful in selling Placement Shares, and (ii) Cowen will
incur no liability or obligation to the Company or any other person or entity if
it does not sell Placement Shares for any reason other than a failure by Cowen
to use its commercially reasonable efforts consistent with its normal trading
and sales practices to sell such Placement Shares as required under this
Section 3.  For the purposes hereof, “Trading Day” means any day on which the
Company’s Common Stock is purchased and sold on the principal market on which
the Common Stock is listed or quoted.

 

4.                                      Suspension of Sales.

 

(a)                                 The Company or Cowen may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  Each of the Parties agrees that
no such

 

3

--------------------------------------------------------------------------------


 

notice under this Section 4 shall be effective against the other unless it is
made to one of the individuals named on Schedule 2 hereto, as such schedule may
be amended from time to time.

 

(b)                                 Notwithstanding any other provision of this
Agreement, during any period in which the Company is in possession of material
non-public information, the Company and Cowen agree that (i) no sale of
Placement Shares will take place, (ii) the Company shall not request the sale of
any Placement Shares, and (iii) Cowen shall not be obligated to sell or offer to
sell any Placement Shares.

 

5.                                      Settlement.

 

(a)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date” and the first such settlement
date, the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by Cowen at
which such Placement Shares were sold, after deduction for (i) Cowen’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to Cowen hereunder pursuant to Section 7(g) (Expenses) hereof, and
(iii) any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales.

 

(b)                                 Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting Cowen’s or
its designee’s account (provided Cowen shall have given the Company written
notice of such designee prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form.  On each Settlement Date, Cowen will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date.  The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or expense (including reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company and (ii) pay to Cowen any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with, Cowen that as
of each Applicable Time (as defined in Section 20(a)):

 

(a)                                 Compliance with Registration Requirements.
As of each Applicable Time occurring on or after the date of the first Placement
Notice hereunder, the Registration Statement and any Rule 462(b) Registration
Statement shall have been declared or deemed effective by the

 

4

--------------------------------------------------------------------------------


 

Commission under the Securities Act.  The Company shall have to its knowledge
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information.  No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, are contemplated or
threatened by the Commission.  The Company meets the requirements for use of
Form S-3 under the Securities Act.  The sale of the Placement Shares hereunder
meets the requirements of General Instruction I.B.1 of Form S-3.

 

(b)                                 No Misstatement or Omission.  As of each
Applicable Time occurring on or after the date of the first Placement Notice
hereunder, the Prospectus when filed complied and, as amended or supplemented,
if applicable, will comply in all material respects with the Securities Act. 
Each of the Registration Statement, any Rule 462(b) Registration Statement and
any post-effective amendment thereto, at the time it became effective, complied
and, as of each Applicable Time occurring on or after the date of the first
Placement Notice hereunder and each of the Settlement Dates, if any, will comply
in all material respects with the Securities Act and did not and, as of each
Applicable Time occurring on or after the date of the first Placement Notice
hereunder and as of the Settlement Dates, if any, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of its date, did not and, as of each
Applicable Time occurring on or after the date of the first Placement Notice
hereunder and each of the Settlement Dates, if any, will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences do not apply to statements in or
omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to Cowen furnished to the Company in writing by Cowen
expressly for use therein. There are no contracts or other documents required to
be described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.

 

(c)                                  Offering Materials Furnished to Cowen. As
of each Applicable Time occurring on or after the date of the first Placement
Notice hereunder, the Company shall have delivered to Cowen one complete copy of
the Registration Statement and a copy of each consent and certificate of experts
filed as a part thereof, and conformed copies of the Registration Statement
(without exhibits) and the Prospectus, as amended or supplemented, in such
quantities and at such places as Cowen has reasonably requested.

 

(d)                                 Distribution of Offering Material By the
Company. The Company has not distributed and will not distribute, prior to the
completion of Cowen’s distribution of the Common Stock, any offering material in
connection with the Offering other than the Prospectus or the Registration
Statement.

 

(e)                                  The Sales Agreement. This Agreement has
been duly authorized, executed and delivered by, and is a valid and binding
agreement of, the Company, enforceable in accordance with its terms, except as
rights to indemnification hereunder may be limited by applicable law and except
as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization,

 

5

--------------------------------------------------------------------------------


 

moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(f)                                   Authorization of the Common Stock. The
Common Stock to be sold by Cowen, acting as agent and/or principal for the
Company, has been duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company to Cowen pursuant to
this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable.

 

(g) Description of Capital Stock.  The capital stock of the Company, including
the Common Stock to be sold by Cowen, acting as agent and/or principal for the
Company, conforms in all material respects to the description thereof contained
in the Prospectus.

 

(h) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

(i)                                     No Material Adverse Change.  As of each
Applicable Time occurring on or after the date of the first Placement Notice
hereunder, except as otherwise disclosed in the Prospectus, subsequent to the
respective dates as of which information is given in the Prospectus: (i) there
has been no material adverse change, or any development that could reasonably be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings, business, operations or prospects, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity (any such change is called a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for regular quarterly dividends publicly
announced by the Company or dividends paid to the Company or other subsidiaries,
by any of its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock; (iv) there has not been any transaction which is material to the Company,
except obligations incurred in the ordinary course of business consistent with
past practice, (v) there has not been any obligation, direct or contingent
(including any off-balance sheet obligations), incurred by the Company, which is
material to the Company, except obligations incurred in the ordinary course of
business consistent with past practice, and (vi) there has not been any material
change in the capital stock of the Company.

 

(j) Capitalization. As of the time immediately subsequent to the issuance of the
first Placement Notice, the Company has an authorized and outstanding
capitalization as set forth or incorporated by reference in the Prospectus as of
the date or dates set forth therein (subject to the issuance of shares of Common
Stock upon conversion of existing convertible securities, the exercise of
existing stock options and warrants disclosed as outstanding in the Prospectus
and the grant of options under existing stock option plans described in the
Prospectus).

 

(k) Stock Options.  As of each Applicable Time occurring on or after the date of
the first Placement Notice hereunder, except as described in the Prospectus,
with respect to the stock options (the “Stock Options”) granted pursuant to the
stock-based compensation plans of the

 

6

--------------------------------------------------------------------------------


 

Company and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option
designated by the Company at the time of grant as an “incentive stock option”
under Section 422 of the Internal Revenue code of 1986, as amended (the “Code”)
so qualifies, (ii) each grant of a Stock Option was duly authorized no later
than the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of NASDAQ, (iv) the per
share exercise price of each Stock Option was equal to or greater than the fair
market value of a share of Common Stock on the applicable Grant Date and
(v) each such grant was accounted for in accordance with GAAP (as defined below)
in the financial statements of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act and all other
applicable laws; there is no and has been no policy of the Company of granting
Stock Options prior to, and the Company does not otherwise coordinate the grant
of Stock Options with, the release or other public announcements of material
information regarding the Company or its subsidiaries or their results of
operations.

 

(l) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with the requisite corporate power and authority
to own, lease and operate its properties and conduct its business.

 

(m) Incorporation and Good Standing of the Subsidiaries.  As of each Applicable
Time occurring on or after the date of the first Placement Notice hereunder,
each subsidiary of the Company (collectively, the “Subsidiaries”) has been duly
organized and is validly existing and is in good standing under the laws of its
jurisdiction of organization, with the requisite power and authority to own,
lease and operate its properties and conduct its business as described or
incorporated by reference in the Prospectus, and all of the issued shares of
each Subsidiary have been duly and validly authorized and issued, are fully paid
and are non-assessable and are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or claims except (i) for liens
and encumbrances specifically referenced in the financial statements of the
Company, (ii) as described in the Prospectus or (iii) as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Change.

 

(n) Foreign Qualification. Each of the Company and its Subsidiaries is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
be so qualified and in good standing would not have a Material Adverse Change.

 

(o) Organizational Documents.  Complete and correct copies of the certificate of
incorporation and the bylaws, of the Company and its Subsidiaries and all
amendments thereto have been made available to Cowen.

 

7

--------------------------------------------------------------------------------


 

(p) No Default.  Neither the Company nor its Subsidiaries is in breach or
violation of or in default under (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) its (i) certificate of incorporation
or bylaws or similar organizational documents of the Subsidiaries, or (ii) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company is a party or by which it or any of its
properties may be bound or affected, except, in the case of clause (ii) above,
where such breach, violation or default would not, individually or in the
aggregate, have a Material Adverse Change, and the execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby will not conflict with, result in any breach or violation of
or constitute a default under (nor constitute any event which with notice, lapse
of time or both would result in any breach or violation of or constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (x) the certificate of incorporation
or bylaws of the Company or similar organizational documents of the
Subsidiaries, (y) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, license, lease, contract or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them or any of its properties may be bound or affected, or (z) any
federal, state, local or foreign law, regulation or rule or any decree, judgment
or order applicable to the Company or any Subsidiary, except, in the case of
clauses (y) and (z) above, where such breach, violation or default, would not,
individually or in the aggregate, have a Material Adverse Change.

 

(q) No Consent.  No approval, authorization, consent or order of or filing with
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency or of or with NASDAQ, or approval of the
stockholders of the Company, is required in connection with the Offering or the
consummation by the Company of the transactions contemplated hereby other than
(i) filings or applications with NASDAQ, (ii) filings with the Commission in
relation to the registration of the offering contemplated hereby under the
Securities Act and the Offering (iii) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Placement
Shares are being offered under the terms of this Agreement or under the
rules and regulations of the Financial Industry Regulatory Authority (“FINRA”)
and (iv) such notices or filings that would not individually or in the aggregate
have a Material Adverse Change.

 

(r) No Preemptive Rights.  As of each Applicable Time occurring on or after the
date of the first Placement Notice hereunder, except as set forth in the
Prospectus, (i) no person has the right, contractual or otherwise, to cause the
Company to issue or sell to it any shares of Common Stock or shares of any other
capital stock or other equity interests of the Company, (ii) no person has any
preemptive rights, resale rights, rights of first refusal or other rights to
purchase any shares of Common Stock or shares of any other capital stock or
other securities of the Company, and (iii) except as provided herein, no person
has the right to act as an underwriter, placement agent or financial advisor to
the Company in connection with the Offering, in the case of each of the
foregoing clauses (i), (ii) and (iii), whether as a result of the filing or
effectiveness of the

 

8

--------------------------------------------------------------------------------


 

Registration Statement or the Offering as contemplated thereby or otherwise and
except, in each case, for such rights as have been duly and validly satisfied or
waived.

 

(s) Licenses.  Each of the Company and its Subsidiaries has all licenses,
authorizations, consents and approvals and has made all filings required under
any federal, state, local or foreign law, regulation or rule, and has obtained
all authorizations, consents and approvals from other persons, necessary in
order to conduct its business except where such failure to do so would not,
individually or in the aggregate, have a Material Adverse Change; neither the
Company nor its Subsidiaries is in violation of, or in default under, or has
received notice of any proceedings relating to revocation or modification of,
any such license, authorization, consent or approval or any federal, state,
local or foreign law, regulation or rule or any decree, order or judgment
applicable to the Company or its Subsidiaries, except where such violation,
default, revocation or modification would not, individually or in the aggregate,
have a Material Adverse Change

 

(t) Clinical Trials.  As of each Applicable Time occurring on or after the date
of the first Placement Notice hereunder, the preclinical and clinical trials
conducted by or on behalf of the Company that are described in the Prospectus
were and, if still pending, are being conducted in all material respects in
accordance with procedures and controls pursuant to accepted professional
scientific standards and all applicable local, state and federal and foreign
laws, rules, regulations and published guidance, including, but not limited to,
the Federal Food, Drug and Cosmetic Act and implementing regulations at 21
C.F.R. Parts 50, 54, 56, 58 and 312; the Company has orally or in writing, to
Cowen or to counsel to Cowen, fairly summarized in all material respects the
substance of all of its material communications with representatives of the U.S.
Food and Drug Administration or any foreign, state or local governmental body
exercising comparable authority and has no knowledge of any pending
communication from the U.S. Food and Drug Administration or any foreign, state
or local governmental body exercising comparable authority that would cause the
Company to materially revise in an adverse way its strategy for seeking
marketing approval from the U.S. Food and Drug Administration or any foreign,
state or local governmental body exercising comparable authority for any of the
Company’s products under development as described in the Prospectus; the
descriptions of the results of such studies, tests and trials contained in the
Prospectus are accurate and complete in all material respects; other than as
described in the Prospectus, the Company is not aware of any studies, tests or
trials the results of which reasonably call into question the clinical trial
results described or referred to in the Prospectus when viewed in the context in
which such results are described and the clinical state of development; and
other than as described in the Prospectus, the Company has not received any
written notices or correspondence from the U.S. Food and Drug Administration or
any foreign, state or local governmental body exercising comparable authority
requiring the termination or suspension of any preclinical or clinical trials
conducted by or on behalf of the Company.

 

(u) Disclosure. As of each Applicable Time occurring on or after the date of the
first Placement Notice hereunder, all legal or governmental proceedings,
affiliate transactions, off-balance sheet transactions, contracts, licenses,
agreements, leases or documents of a character required to be described under
the Securities Act in the Prospectus or to be filed as an exhibit to the
Registration Statement have been so described or filed as required.

 

(v) No Proceedings.  As of each Applicable Time occurring on or after the date
of the first Placement Notice hereunder, except as disclosed in the Prospectus,
there are no actions,

 

9

--------------------------------------------------------------------------------


 

suits, claims, investigations or proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its Subsidiaries or any of
their directors or officers is or would be a party or of which any of its
properties is or would be subject at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, except any such action, suit, claim, investigation or
proceeding which would not, if determined adversely to the Company, result in a
judgment, decree or order having, individually or in the aggregate, a Material
Adverse Change or prevent consummation of the transactions contemplated hereby

 

(w) Independent Accountants.  As of each Applicable Time occurring on or after
the date of the first Placement Notice hereunder, Ernst & Young LLP, who have
expressed their opinion with respect to the consolidated financial statements
(which term as used in this Agreement includes the notes thereto) of the Company
and Scioderm, Inc. (“Scioderm”) filed with the Commission and incorporated by
reference as a part of the Registration Statement and Prospectus, is an
independent registered public accounting firm as required by the Securities Act
and the Exchange Act.  Except as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, Ernst & Young LLP
have not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

 

(x)                                 Preparation of the Financial Statements. As
of each Applicable Time occurring on or after the date of the first Placement
Notice hereunder, the financial statements of the Company and Scioderm
incorporated by reference in the Registration Statement and Prospectus, together
with the related notes and schedules, present fairly in all material respects
the consolidated financial position of the Company or Scioderm, as applicable,
as of the dates indicated and the consolidated results of operations and cash
flows of the Company or Scioderm, as applicable, for the periods specified
subject, in the case of unaudited interim statements, to normal, year-end audit
adjustments and have been prepared in compliance with the requirements of the
Securities Act and in conformity with, generally accepted accounting principles
in the United States as applied by the Company or Scioderm, as applicable, on a
consistent basis during the periods involved (“GAAP”), except (i) as may be
otherwise specified in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements; the other financial data of
the Company or Scioderm set forth in the Registration Statement and the
Prospectus are accurately presented and prepared on a basis consistent with the
financial statements and books and records of the Company or Scioderm, as
applicable; the assumptions used in preparing the pro forma financial statements
included in the Registration Statement and Prospectus provide a reasonable basis
for presenting the significant effects directly attributable to the transactions
or events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma columns therein reflect the
proper application of those adjustments to the corresponding historical
financial statement amounts; there are no financial statements (historical or
pro forma) that are required by the Securities Act to be included in the
Registration Statement and the Prospectus that are not included as required by
the Securities Act; and the Company does not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not disclosed in the Registration Statement or the Prospectus.

 

(y)                                 As of each Applicable Time occurring on or
after the date of the first Placement Notice hereunder, the interactive data in
eXtensible Business Reporting Language included or

 

10

--------------------------------------------------------------------------------


 

incorporated by reference in each Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(z) [Reserved.]

 

(aa)                          Company Not an “Investment Company”. The Company
is not an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), nor is the Company a “passive foreign
investment company” or a “controlled foreign corporation” as such terms are
defined in the Code.

 

(bb) Title to Property. As of each Applicable Time occurring on or after the
date of the first Placement Notice hereunder, except as described in the
Prospectus, the Company and its Subsidiaries have good and marketable title to
all material property (real and personal) described in the Prospectus as being
owned by each of them, free and clear of all liens, claims, security interests
or other encumbrances, or subject only to liens, claims, security interests or
other encumbrances (i) specifically referenced in the financial statements of
the Company; (ii) that are disclosed in the Prospectus, or (iii) that do not
individually or in the aggregate materially affect the value of such property or
materially interfere with the use made of such property by the Company and its
Subsidiaries; and all the property described in the Prospectus as being held
under lease by the Company is held thereby under valid, subsisting and
enforceable leases except as would not reasonably be expected to result in a
Material Adverse Change.

 

(cc) Intellectual Property.  As of each Applicable Time occurring on or after
the date of the first Placement Notice hereunder, except as described in the
Prospectus, the Company and its Subsidiaries own, or has obtained valid and
enforceable licenses for, or other rights to use, the inventions, patent
applications, patents, trademarks (both registered and unregistered),
tradenames, copyrights, trade secrets and other proprietary information
(collectively, “Intellectual Property”) described in the Prospectus as being
owned or licensed by it, except where such failure to do so would not,
individually or in the aggregate, have a Material Adverse Change; to the
Company’s knowledge and except as described in the Prospectus, the Company and
its Subsidiaries own, or has obtained valid and enforceable licenses for, or
other rights to use, all Intellectual Property used in, or necessary for the
conduct of, its business as described in the Prospectus except as would not
reasonably be expected to result in a Material Adverse Change; to the Company’s
knowledge, there is no pending or threatened action, suit, proceeding or claim
by others that the Company or any of its Subsidiaries infringes or otherwise
violates any Intellectual Property rights of others, except as could not
reasonably be expected to have a Material Adverse Change, and the Company is
unaware of any facts which could form a reasonable basis for any such claim; and
none of the technology employed by the Company or any of its Subsidiaries has
been obtained or is being used by the Company or any of its Subsidiaries in
violation of any contractual obligation binding on the Company or any of its
Subsidiaries or, to the Company’s knowledge, upon any of its officers, directors
or employees except as would not reasonably be expected to result in a Material
Adverse Change.

 

(dd) Exclusive Intellectual Property.  As of each Applicable Time occurring on
or after the date of the first Placement Notice hereunder, to the Company’s
knowledge, there are no third parties who have rights to any Intellectual
Property described in the Prospectus as owned or

 

11

--------------------------------------------------------------------------------


 

exclusively licensed by the Company (“Exclusive Intellectual Property”), except
as could not reasonably be expected to have a Material Adverse Change or except
for licenses granted in writing by the Company or its Subsidiaries to any
third-parties; there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s ownership
or rights in or to any Exclusive Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such claim
except as would not reasonably be expected to have a Material Adverse Change;
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any Exclusive
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such claim except as could not reasonably be expected
to have a Material Adverse Change.

 

(ee) No Patent Claims.  To the Company’s knowledge, there is no patent that
contains claims that interfere with the issued or pending claims of any of the
Company’s Intellectual Property except as would not reasonably be expected to
have a Material Adverse Change; and to the Company’s knowledge, there is no
prior art material to any patent or patent application of the Exclusive
Intellectual Property that has not been disclosed to the U.S. Patent and
Trademark Office, except as would not reasonably be expected to have a Material
Adverse Change.

 

(ff) Labor Practices.  The Company is not engaged in any unfair labor practice;
except for matters which would not, individually or in the aggregate, have a
Material Adverse Change, (i) there is (A) no unfair labor practice complaint
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or, to the Company’s knowledge, threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any Subsidiary and (C) no union representation dispute
currently existing concerning the employees of the Company, and (ii) to the
Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any Subsidiary and (B) there
has been no violation of any federal, state, local or foreign law relating to
discrimination in the hiring, promotion or pay of employees, any applicable wage
or hour laws or any provision of the Employee Retirement Income Security Act of
1974 (“ERISA”) or the rules and regulations promulgated thereunder concerning
the employees of the Company or any Subsidiary.

 

(gg) Environmental.  The Company and its Subsidiaries and its properties, assets
and operations are in compliance with, and hold all permits, authorizations and
approvals required to conduct its business under, Environmental Laws (as defined
below), except to the extent that failure to so comply or to hold such permits,
authorizations or approvals would not, individually or in the aggregate, have a
Material Adverse Change; there are no past, present or, to the Company’s
knowledge, reasonably anticipated future events, conditions, circumstances,
activities, practices, actions, omissions or plans that could reasonably be
expected to give rise to any material costs or liabilities to the Company or any
Subsidiary under, or to interfere with or prevent compliance by the Company
with, Environmental Laws, except as would not, individually or in the aggregate,
have a Material Adverse Change; the Company (i) is not the subject of any
investigation, (ii) has not received any notice or claim, (iii) is not a party
to or affected by any pending or threatened action, suit or proceeding, (iv) is
not bound by any

 

12

--------------------------------------------------------------------------------


 

judgment, decree or order or (v) has not entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) and in each case except as would not,
individually or in the aggregate, have a Material Adverse Change (as used
herein, “Environmental Law” means any federal, state, local or foreign law,
statute, ordinance, rule, regulation, order, decree, judgment, injunction,
permit, license, authorization or other binding requirement, or common law
related to the protection of the environment, including ambient air, surface
water, groundwater or land, or Hazardous Materials, or emissions, discharges or
releases of Hazardous Materials into the environment, or otherwise relates to
the handling of Hazardous Materials or the investigation, clean-up or other
remediation, in each case, that are applicable to the business as conducted by
the Company on the Execution Date, and “Hazardous Materials” means any
“hazardous substance,” “hazardous waste,” “pollutant,” “contaminant” or “toxic
substance” (as defined or regulated by any Environmental Law) and also includes
petroleum and petroleum products, polychlorinated biphenyls or asbestos).

 

(hh) Taxes.  The Company (i) has timely filed all necessary federal, state,
local and foreign tax returns, and all such returns were true, complete and
correct, (ii) has paid all federal, state, local and foreign taxes, assessments,
governmental or other charges due and payable for which it is liable, including,
without limitation, all sales and use taxes and all taxes which the Company is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to its knowledge, proposed against any of them, except those, in
each of the cases described in clauses (i), (ii) and (iii) of this paragraph,
that would not, singularly or in the aggregate, reasonably be expected to have a
Material Adverse Change; the Company has not engaged in any transaction which to
the Company’s knowledge a corporate tax shelter or could be characterized as
such by the Internal Revenue Service or any other taxing authority; the accruals
and reserves on the books and records of the Company in respect of tax
liabilities for any taxable period not yet finally determined are adequate to
meet any assessments and related liabilities for any such period, and since
December 31, 2015, the Company has not incurred any liability for taxes other
than in the ordinary course.

 

(ii) Insurance.  The Company and each of its Subsidiaries maintain insurance
covering its properties, operations, personnel and businesses as the Company or
such Subsidiary deems appropriate; such insurance insures against such losses
and risks to an extent which is adequate and customary for the business and the
locations in which the Company or such Subsidiary is engaged; all such insurance
is fully in force on the date hereof and the Company or such Subsidiary has no
reason to believe that such insurance will not be fully in force at the Closing
Time; the Company has not received any notice and has no reason to believe that
it will not be able (i) to renew its existing insurance coverage as and when
such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change; the
Company has not been denied any insurance coverage that it has sought or for
which it has applied.

 

(jj) Internal Controls.  As of each Applicable Time occurring on or after the
date of the first Placement Notice hereunder, except as otherwise disclosed in
the Prospectus, the Company maintains (i) effective internal control over
financial reporting as defined in Rule 13a-15 under

 

13

--------------------------------------------------------------------------------


 

the Exchange Act, as amended, and (ii) a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(E) the interactive data in eXtensible Business Reporting Language included as
an exhibit to the Registration Statement is accurate.

 

(kk) Material Weakness.  Since the end of the Company’s most recent audited
fiscal year, there has been (i) no material weakness in design or operation of
the Company’s internal control over financial reporting (whether or not
remediated) which are not reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(ii) no change in the Company’s internal control over financial reporting that
has materially adversely affected, or is reasonably likely to materially
adversely affect, the Company’s internal control over financial reporting.

 

(ll) Disclosure Controls.  The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and
15d-15(e) under the Exchange Act); the principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
and any related rules and regulations promulgated by the Commission (the
“Sarbanes-Oxley Act”), and the statements contained in any such certification
are complete and correct; and the Company is otherwise in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act that
are effective.

 

(mm) No Unlawful Payments.  Neither the Company nor any of its Subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

(nn) Money Laundering.  The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(oo) OFAC.  None of the Company, any of its Subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its

 

14

--------------------------------------------------------------------------------


 

subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Placement Shares hereunder, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(pp) No Stabilization.  Neither the Company nor any Subsidiary nor, to the
Company’s knowledge, any of its directors, officers, affiliates or controlling
persons has taken, directly or indirectly, any action designed, or which has
constituted or might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Stock.

 

(qq) Minute Books.  The minute books of the Company have been made available to
Cowen and counsel for Cowen, and such books (i) contain a complete and accurate
summary of all meetings and actions of the board of directors (including each
board committee) and stockholders of the Company (or analogous governing bodies
and interest holders, as applicable) from February 2013 to February 2016, and
(ii) accurately in all material respects reflect all transactions referred to in
such minutes.

 

(rr) As of each Applicable Time occurring on or after the date of the first
Placement Notice hereunder, there is no franchise, lease, contract, agreement or
document required by the Securities Act to be described in the Prospectus or to
be filed as an exhibit to the Registration Statement or a document incorporated
by reference therein which is not described or filed therein as required; and
all descriptions of any such franchises, leases, contracts, agreements or
documents contained in the Prospectus are accurate descriptions of such
documents in all material respects, which descriptions are sufficiently
comprehensive to fulfill the Company’s obligations under applicable law with
respect to thereto; other than as described in the Prospectus, no such
franchise, lease, contract or agreement has been suspended or terminated for
convenience or default by the Company or any of the other parties thereto, and
the Company has not received notice nor does the Company have any other
knowledge of any such pending or threatened suspension, termination or
non-renewal, except for such pending or threatened suspensions, terminations or
non-renewals that would not reasonably be expected to, singularly or in the
aggregate, have a Material Adverse Change.

 

(ss) Relationships.  No relationship, direct or indirect, exists between or
among the Company on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any of its affiliates on the other
hand, which is required under the rules and regulations of the Securities Act or
the Exchange Act to be described in the Prospectus and which is not so
described.

 

(tt) Margin Securities.  The Company does not own any “margin securities” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Placement Shares will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin security, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any margin security or for any other purpose which might cause any of
the Placement

 

15

--------------------------------------------------------------------------------


 

Shares to be considered a “purpose credit” within the meanings of Regulation T,
U or X of the Federal Reserve Board.

 

(uu)                          Exchange Act Compliance.  As of each Applicable
Time occurring on or after the date of the first Placement Notice hereunder, the
documents incorporated or deemed to be incorporated by reference in the
Prospectus at the time they were or hereafter are filed with the Commission,
complied and will comply in all material respects with the requirements of the
Exchange Act, and, when read together with the other information in the
Prospectus, at the Settlement Dates, will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(vv)                          Forward-Looking Statements.  As of each Applicable
Time occurring on or after the date of the first Placement Notice hereunder, no
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.

 

(ww) Reporting Compliance.  The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act. The Offering is registered pursuant to
Section 12(b) of the Exchange Act and is listed on Nasdaq, and the Company has
taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Offering under the Exchange Act or delisting
the Common Stock from Nasdaq, nor has the Company received any notification that
the Commission or Nasdaq is contemplating terminating such registration or
listing; no consent, approval, authorization or order of, or filing,
notification or registration with, Nasdaq is required for the listing and
trading of the shares of Common Stock on Nasdaq, except for (i) a Notification:
Listing of Additional Shares and (ii) a Notification: Change in the Number of
Shares Outstanding.

 

(xx) Corporate Governance.  The Company is in compliance in all material
respects with all corporate governance requirements set forth in the
rules promulgated by Nasdaq applicable to the Company.

 

(yy) As of each Applicable Time occurring on or after the date of the first
Placement Notice hereunder, there are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that would reasonably be expected to materially affect
the Company’s liquidity or the availability of or requirements for its capital
resources required to be described in the Prospectus which have not been
described, or will not have been described prior to the issuance of the first
Placement Notice, as required.

 

(zz) No Loans.  As of each Applicable Time occurring on or after the date of the
first Placement Notice hereunder, there are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the

 

16

--------------------------------------------------------------------------------


 

Company to or for the benefit of any of the officers or directors of the
Company, or any of their respective family members, except as disclosed in the
Registration Statement and the Prospectus.

 

(aaa) Statistical Data.  As of each Applicable Time occurring on or after the
date of the first Placement Notice hereunder, the statistical and market related
data included in the Registration Statement and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.

 

(bbb) No FINRA Members.  To the Company’s knowledge, neither the Company nor any
of its affiliates (within the meaning of NASD Conduct Rule 2720(b)(1)(a))
directly or indirectly controls, is controlled by, or is under common control
with, or is an associated person (within the meaning of Article I, Section 1(ee)
of the By-laws of the NASD) of, any member firm of FINRA.

 

(ccc) No Approval.  No approval of the stockholders of the Company under the
rules and regulations of Nasdaq is required for the Company to sell the Common
Stock as contemplated by this Agreement.

 

(ddd) Brokers.  Other than the compensation set forth in Schedule 3, there is no
broker, finder or other party that is entitled to receive from the Company any
brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

 

(eee) No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

(fff) Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that no such
purchase or sales shall take place while a Placement Notice is in effect (except
to the extent Cowen may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity).

 

(ggg) Compliance with Laws.  The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

17

--------------------------------------------------------------------------------


 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Cowen that:

 

(a)                                 Registration Statement Amendments.  As of
each Applicable Time occurring on or after the date of the first Placement
Notice hereunder and during any period in which a Prospectus relating to any
Placement Shares is required to be delivered by Cowen under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify Cowen promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information,
(ii) the Company will prepare and file with the Commission, promptly upon
Cowen’s request, any amendments or supplements to the Registration Statement or
Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Cowen within a
reasonable period of time before the filing and Cowen has not reasonably
objected thereto (provided, however, that the failure of Cowen to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement) and the Company will furnish to Cowen at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via IDEA; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise Cowen, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by Cowen under the Securities Act with
respect to a pending sale of the Placement Shares, (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act), the Company will comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on or before
their respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company

 

18

--------------------------------------------------------------------------------


 

with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act.  If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by Cowen under the Securities Act with respect to a pending sale of
the Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to cause the Placement Shares to be listed
on Nasdaq and to qualify the Placement Shares for sale under the securities laws
of such jurisdictions as Cowen reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process in any jurisdiction.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to Cowen and its counsel (at the expense
of the Company) copies of the Registration Statement, the Prospectus (including
all documents incorporated by reference therein) and all amendments and
supplements to the Registration Statement or Prospectus that are filed with the
Commission during any period in which a Prospectus relating to the Placement
Shares is required to be delivered under the Securities Act (including all
documents filed with the Commission during such period that are deemed to be
incorporated by reference therein), in each case as soon as reasonably
practicable and in such quantities as Cowen may from time to time reasonably
request and, at Cowen’s request, will also furnish copies of the Prospectus to
each exchange or market on which sales of the Placement Shares may be made;
provided, however, that the Company shall not be required to furnish any
document (other than the Prospectus) to Cowen to the extent such document is
available on IDEA.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
the following expenses all incident to the performance of its obligations
hereunder, including, but not limited to, expenses relating to (i) the
preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto, (ii) the preparation, issuance and delivery of the Placement
Shares, (iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees

 

19

--------------------------------------------------------------------------------


 

(provided, however, that any fees or disbursements of counsel for Cowen in
connection therewith shall be paid by Cowen except as set forth in (vii) below),
(iv) the printing and delivery to Cowen of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (v) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on Nasdaq, (vi) filing fees and expenses, if any,
of the Commission and the FINRA Corporate Financing Department (including, with
respect to any required review by FINRA, the reasonable fees and expenses of
Cowen’s counsel in an amount not to exceed $10,000) and (vii) the Company shall
reimburse Cowen for the fees and disbursements of Cowen’s counsel in an amount
not to exceed $50,000.

 

(h) Use of Proceeds.  The Company will use the Net Proceeds as described, or as
will be described, in the Prospectus in the section entitled “Use of Proceeds.”

 

(i) Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for 5 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to the any stock option,
stock bonus or other stock plan or arrangement described in the Prospectus,
(ii) the issuance of securities in connection with an acquisition, merger or
sale or purchase of assets or (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to Cowen in advance or
(iv) any shares of common stock issuable upon the exchange, conversion or
redemption of securities or the exercise of warrants, options or other rights in
effect or outstanding.

 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise Cowen promptly after it
shall have received notice or obtained knowledge thereof, of any information or
fact that would alter or affect in any material respect any opinion,
certificate, letter or other document provided to Cowen pursuant to this
Agreement.

 

(k)                                 Due Diligence Cooperation.  The Company will
cooperate with any reasonable due diligence review conducted by Cowen or its
agents in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during regular business hours and at the Company’s
principal offices, as Cowen may reasonably request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares.  The Company agrees that on such dates as the Securities
Act shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through Cowen, the Net Proceeds to the Company and the compensation
payable by the

 

20

--------------------------------------------------------------------------------


 

Company to Cowen with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.

 

(m)                             Representation Dates; Certificate.  On or prior
to the First Delivery Date and each time the Company (i) files the Prospectus
relating to the Placement Shares or amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement but not by means
of incorporation of document(s) by reference to the Registration Statement or
the Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”); the Company shall furnish
Cowen with a certificate, in the form attached hereto as Exhibit 7(m) within
three (3) Trading Days of any Representation Date if requested by Cowen.  The
requirement to provide a certificate under this Section 7(m) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n)                                 Legal Opinion.  On or prior to the First
Delivery Date and within three (3) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause to be furnished to Cowen a written opinion of Pepper Hamilton LLP,
counsel for the Company, or other counsel satisfactory to Cowen, in form and
substance satisfactory to Cowen and its counsel, dated the date that the opinion
is required to be delivered, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that in lieu of such opinions for subsequent Representation
Dates, counsel may furnish Cowen with a letter (a “Reliance Letter”) to the
effect that Cowen may rely on a prior opinion delivered under this
Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).

 

(o)                                 Comfort Letter.  On or prior to the First
Delivery Date and within three (3) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
satisfactory to Cowen and its counsel for which no waiver is applicable, the
Company shall cause Ernst & Young LLP to furnish Cowen letters (the

 

21

--------------------------------------------------------------------------------


 

“Comfort Letters”), dated the date of the Comfort Letter is delivered, 
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letters, the “Initial Comfort Letters”) and (iii) updating the Initial Comfort
Letters with any information that would have been included in the Initial
Comfort Letters had they been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

(p)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock or (ii) sell, bid for, or
purchase the Common Stock to be issued and sold pursuant to this Agreement, or
pay anyone any compensation for soliciting purchases of the Common Stock other
than Cowen; provided, however, that the Company may bid for and purchase shares
of its common stock in accordance with Rule 10b-18 under the Exchange Act.

 

(q)                                 Insurance.  The Company and its Subsidiaries
shall maintain, or caused to be maintained, insurance in such amounts and
covering such risks as is reasonable and customary for the business for which it
is engaged.

 

(r)                                    Compliance with Laws.  The Company and
each of its Subsidiaries shall maintain, or cause to be maintained, all material
environmental permits, licenses and other authorizations required by federal,
state and local law in order to conduct their businesses, and the Company and
each of its Subsidiaries shall conduct their businesses, or cause their
businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

 

(s)                                   Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor the Subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the Commission’s current
interpretation as to entities that are not considered an investment company.

 

(t)                                    Securities Act and Exchange Act.  The
Company will use its best efforts to comply with all requirements imposed upon
it by the Securities Act and the Exchange Act as from time to time in force, so
far as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(u)                                 No Offer to Sell.  Other than a free writing
prospectus (as defined in Rule 405 under the Act) approved in advance by the
Company and Cowen in its capacity as principal or agent hereunder, neither Cowen
nor the Company (including its agents and representatives, other than Cowen in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Act), required to be
filed with the

 

22

--------------------------------------------------------------------------------


 

Commission, that constitutes an offer to sell or solicitation of an offer to buy
Common Stock hereunder

 

(v)                                 Sarbanes-Oxley Act.  The Company and the
Subsidiaries will use their best efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

8.                                      Conditions to Cowen’s Obligations. The
obligations of Cowen hereunder with respect to a Placement will be subject to
the continuing accuracy and completeness of the representations and warranties
made by the Company herein, to the due performance by the Company of its
obligations hereunder, to the completion by Cowen of a due diligence review
satisfactory to Cowen in its reasonable judgment, and to the continuing
satisfaction (or waiver by Cowen in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for (i) all
sales of Placement Shares issued pursuant to all prior Placement Notices and
(ii) the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company or any
of its Subsidiaries of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the occurrence of any event
that makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(c)                                  No Misstatement or Material Omission.
 Cowen shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in Cowen’s reasonable opinion is material, or omits to state a fact
that in Cowen’s opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change, on a consolidated basis,
in the authorized capital stock of the Company or any Material

 

23

--------------------------------------------------------------------------------


 

Adverse Change or any development that could reasonably be expected to result in
a Material Adverse Change, or any downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, in the
reasonable judgment of Cowen (without relieving the Company of any obligation or
liability it may otherwise have), is so material as to make it impracticable or
inadvisable to proceed with the offering of the Placement Shares on the terms
and in the manner contemplated in the Prospectus.

 

(e)                                  Company Counsel Legal Opinion.  Cowen shall
have received the opinion of company counsel required to be delivered pursuant
Section 7(n) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(n).

 

(f)                                   Cowen Counsel Legal Opinion.  Cowen shall
have received from Morgan, Lewis & Bockius LLP, counsel for Cowen, such opinion
or opinions, on or before the date on which the delivery of the company counsel
legal opinions are required pursuant to Section 7(n), with respect to such
matters as Cowen may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for enabling them to pass upon such
matters.

 

(g)                                  Comfort Letters.  Cowen shall have received
the Comfort Letters required to be delivered pursuant Section 7(o) on or before
the date on which such delivery of such Comfort Letters is required pursuant to
Section 7(o).

 

(h)                                 Representation Certificate.  Cowen shall
have received the certificate required to be delivered pursuant to
Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).

 

(i)                                     Secretary’s Certificate.  On or prior to
the First Delivery Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
satisfactory to Cowen and its counsel.

 

(j)                                    No Suspension.  Trading in the Common
Stock shall not have been suspended on Nasdaq.

 

(k)                                 Other Materials.  On each date on which the
Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Cowen such appropriate further information,
certificates and documents as Cowen may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish Cowen with such
conformed copies of such opinions, certificates, letters and other documents as
Cowen shall have reasonably requested.

 

(l)                                     Securities Act Filings Made.  All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

24

--------------------------------------------------------------------------------


 

(m)                             Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on Nasdaq, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on Nasdaq at, or prior to, the issuance of any
Placement Notice.

 

(n)                                 No Termination Event.  There shall not have
occurred any event that would permit Cowen to terminate this Agreement pursuant
to Section 11(a).

 

9.                                      Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless Cowen, the directors, officers, partners,
employees and agents of Cowen and each person, if any, who (i) controls Cowen
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, or (ii) is controlled by or is under common control with Cowen (a
“Cowen Affiliate”) from and against any and all losses, claims, liabilities,
expenses and damages (including, but not limited to, any and all reasonable
investigative, legal and other expenses  incurred in connection with, and any
and all amounts paid in settlement (in accordance with Section 9(c)) of, any
action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Cowen, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, (y) the omission or alleged omission to state in any such document a
material fact required to be stated in it or necessary to make the statements in
it not misleading or (z) any breach by any of the indemnifying parties of any of
their respective representations, warranties and agreements contained in this
Agreement; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission made in reliance upon and in
conformity with written information relating to Cowen and furnished to the
Company by Cowen expressly for inclusion in any document as described in clause
(x) of this Section 9(a). This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

 

(b)                                 Cowen Indemnification. Cowen agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company (a “Company Affiliate”) against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 9(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto), the Prospectus (or any amendment or
supplement thereto), or any free writing prospectus in reliance upon and in

 

25

--------------------------------------------------------------------------------


 

conformity with written information relating to Cowen and furnished to the
Company by Cowen expressly for inclusion in any document as described in clause
(x) of Section 9(a).

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party. If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding.

 

26

--------------------------------------------------------------------------------


 

(d)           Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or Cowen,
the Company and Cowen will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than Cowen, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
Cowen may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and Cowen on the
other. The relative benefits received by the Company on the one hand and Cowen
on the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by Cowen from
the sale of Placement Shares on behalf of the Company.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Cowen, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 9(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Cowen, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this
Section 9(d) except to the extent that the

 

27

--------------------------------------------------------------------------------


 

failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

10.          Representations and Agreements to Survive Delivery.  The indemnity
and contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.          Termination.

 

(a)           Cowen shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that could reasonably be expected to result in a
Material Adverse Change has occurred that, in the reasonable judgment of Cowen,
may materially impair the ability of Cowen to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), Cowen’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

 

(b)           The Company shall have the right, by giving ten (10) days’ notice
as hereinafter specified to terminate this Agreement in its sole discretion at
any time after the date of this Agreement.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall
remain in full force and effect notwithstanding such termination.

 

(c) Cowen shall have the right, by giving ten (10) days’ notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g),
Section 9, Section 10, Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

 

28

--------------------------------------------------------------------------------


 

(d)           Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through Cowen on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9,
Section 10, Section 16 and Section 17 hereof shall remain in full force and
effect notwithstanding such termination.

 

(e)           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.

 

(f)            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

12.          Notices.  All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified in this Agreement, and
if sent to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599
Lexington Avenue, New York, NY 10022, fax no. 646-562-1124, Attention:  General
Counsel; or if sent to the Company, shall be delivered to 1 Cedar Brook Drive,
Cranbury, New Jersey 08512, Attention: Chief Executive Officer with a copy to
Pepper Hamilton LLP, 3000 Two Logan Square, Eighteenth and Arch Streets,
Philadelphia, Pennsylvania 19103-2799, Attention: Steven J. Abrams, Esq. Each
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the Nasdaq and commercial banks in the City of
New York are open for business.

 

13.          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

 

29

--------------------------------------------------------------------------------


 

14.          Adjustments for Share Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share split, share dividend or similar event effected with
respect to the Common Stock.

 

15.          Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and Cowen.  In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.          Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

17.          Waiver of Jury Trial.  The Company and Cowen each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

 

18.          Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that:

 

(a)           Cowen has been retained solely to act as sales agent in connection
with the Offering and that no fiduciary, advisory or agency relationship between
the Company and Cowen has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether Cowen has advised or is
advising the Company on other matters;

 

(b)           the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;

 

30

--------------------------------------------------------------------------------


 

(c)           the Company has been advised that Cowen and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that Cowen has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and

 

(d)           the Company waives, to the fullest extent permitted by law, any
claims it may have against Cowen, for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that Cowen shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

 

19.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

20.          Definitions. As used in this Agreement, the following term has the
meaning set forth below:

 

(a)           “Applicable Time” means the date of this Agreement, each
Representation Date, the date on which a Placement Notice is given, and any date
on which Placement Shares are sold hereunder.

 

[Remainder of Page Intentionally Blank]

 

31

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

 

Very truly yours,

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By: 

/s/ Robert Sine

 

 

Name:

Robert Sine

 

 

Title:

Managing Director

 

 

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ William D. Baird III

 

Name:

William D. Baird III

 

Title:

Chief Financial Officer

 

[Signature Page to Sales Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[                            ]

Cc:

[                            ]

To:

[                            ]

Subject:

Cowen at the Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Amicus Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated [         ](the “Agreement”), I hereby request on
behalf of the Company that Cowen sell up to [  ] shares of the Company’s common
stock, par value $0.01 per share, at a minimum market price of $        per
share.  Sales should begin on the date of this Notice and shall continue until
[DATE] [all shares are sold].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Authorized Placement Notice Parties

 

COMPANY

 

COWEN

John F. Crowley, Chief Executive Officer

 

Robert Sine

William D. Baird, III, Chief Financial Officer

 

William Follis

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Cowen shall be paid compensation in an amount agreed to in writing by the
parties up to 3% of the gross proceeds from the sales of Common Stock pursuant
to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected                        , of
Amicus Therapeutics, Inc. (“Company”), a Delaware corporation, does hereby
certify in such capacity (and not in his or her individual capacity) and on
behalf of the Company, pursuant to Section 7(m) of the Sales Agreement
dated               .                    , 2016 (the “Sales Agreement”) between
the Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned.

 

(i)                                     The representations and warranties of
the Company in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Change, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

 

(ii)                                  The Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
pursuant to the Sales Agreement at or prior to the date hereof.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------